Citation Nr: 9908970	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for bilateral 
glaucoma with cataracts, post lens extraction and lens 
implants, prior to April 28, 1994.  

2.  Entitlement to an increased rating for bilateral 
glaucoma with cataracts, post lens extraction and lens 
implants, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
December 1946 and from December 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for bilateral glaucoma with 
cataracts, post lens extraction and lens implants and 
assigned a 30 percent disability rating, both effective from 
April 28, 1994, date of receipt of a "reopened" claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991).  


FINDINGS OF FACTS

1.  The veteran initially filed a claim for entitlement to 
compensation for bilateral eye disorder "secondary" to 
medication prescribed by VA on October 2, 1990.  A November 
1990 rating action, of which the veteran was notified by 
letter in December 1990, denied the claim on that basis that 
compensation was not warranted for disability which was 
secondary to medication prescribed for a nonservice-connected 
disability.  No appeal was taken from that rating action and 
there is no allegation of clear and unmistakable error in 
that rating action.  

2.  The veteran's "reopened" claim for compensation for 
bilateral eye disability as a "complication" of medication 
prescribed by VA was received on April 28, 1994.  

3.  A January 1997 rating action granted benefits under the 
provisions of 38 U.S.C.A. § 1151 for bilateral open angle 
glaucoma with residuals of surgery for cataracts, effective 
April 28, 1994.  

4.  The claim for benefits under the provisions of 38 
U.S.C.A. § 1151 for bilateral open angle glaucoma with 
residuals of surgery for cataracts remained open since the 
initial claim filed on October 2, 1990 and glaucoma is not 
shown to have first manifested within one year prior thereto.  

5.  The veteran's bilateral glaucoma with cataracts, post 
lens extraction and lens implants is manifested by no active 
pathology, no visual field loss, and corrected visual acuity 
of 20/20 in one eye and 20/40 in the other.  


CONCLUSIONS OF LAW

1.  The unappealed November 1990 rating action denied 
service connection for bilateral eye disability, as not 
secondary to service-connected disability or medication 
taken for service-connected disability; and the veteran was 
notified of that denial by letter in December 1990.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (1998).  

2.  An effective date for benefits under the provisions of 
38 U.S.C.A. § 1151 for bilateral glaucoma with cataracts, 
post lens extraction and lens implants, of October 2, 1990, 
but not prior thereto, is warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. §§ 3.150(c), 3.154, 3.400(i)(1) 
(1998).  

3.  An evaluation in excess of 30 percent for bilateral 
glaucoma with cataracts, post lens extraction and lens 
implants is not warranted.  38 U.S.C.A. §§ 1155, 7104 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.21, 4.84a, Diagnostic 
Codes 6013 and 6029 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  

No request for evidentiary assistance has been made as to the 
claim for an earlier effective date for benefits under the 
provisions of 38 U.S.C.A. § 1151 for bilateral glaucoma with 
cataracts, post lens extraction and lens implants but in 
September 1997 VA Form 9, Appeal to the Board, it was 
requested that VA outpatient treatment (VAOPT) records since 
March 1997 be obtained with respect to the increased rating 
claim.  Thereafter, VAOPT records from May to October 1997 
were obtained and associated with the claim file.  No other 
evidentiary or procedural assistance has been requested nor 
is any need for such assistance apparent to the Board.  

It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Effective Date for Bilateral Glaucoma with Cataracts

It is contended that the proper effective date for benefits 
under 38 U.S.C.A. § 1151 for bilateral glaucoma with 
cataracts should be in 1988 because he has had these 
disabilities since that time as a result of taking 
Prednisone, prescribed by VA, for nonservice-connected 
respiratory disability.  

Service connection was granted for sinusitis by a rating 
action in 1953 and this has remained the veteran's only 
service-connected disability.  

VAOPT records reveal that in September 1988 the veteran had 
bilateral conjunctivitis and bilateral glaucoma.  In October 
1988 it was noted that his glaucoma increased with 
Prednisone.  

A discharge summary of VA hospitalization of October to 
November 1988 reflects, in pertinent part, a diagnosis of 
severe steroid dependent chronic obstructive pulmonary 
disease (COPD).  It was noted that he had longstanding asthma 
with steroid dependence and, in part, glaucoma.  

A decision of the Board in December 1988 denied service 
connection for a respiratory disorder, claimed as secondary 
to service-connected sinusitis.  

A VAOPT record of January 24, 1990 reflects that the 
relationship between glaucoma and cataracts, as well as the 
effects of cataracts, was discussed with the veteran.  

A discharge summary of VA hospitalization in January 1990 
reflects that the veteran complained of a gradual and 
painless decrease in visual acuity in both eyes.  This 
decrease in vision was noted to have been more prominent 
after prolonged systemic steroid use for management of COPD.  
His ocular history was positive for the development of 
cataract in both eyes after prolonged systemic steroid use 
for management of COPD.  He underwent extracapsular cataract 
extraction with posterior chamber intraocular lens implant in 
the right eye, and peripheral iridotomy and radical 
sphincterotomy of the right eye.  The discharge diagnoses 
included immature cataract of each eye, open angle glaucoma 
of each eye, and COPD.  

On October 2, 1990 a claim was received from the veteran for 
VA compensation "for bilateral eye disorder [] secondary to 
prolonged use of Prednisone."  

In November 1990 a rating action, of which the veteran was 
notified by rating action in December 1990, denied service 
connection for bilateral cataracts, noting that Prednisone 
was taken for nonservice-connected COPD and that service 
connection "for conditions secondary to prescribed 
medication for NSC [nonservice-connected] conditions is not 
in order and not for consideration."  Entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) was not considered.  

On April 28, 1994 another claim was received from the veteran 
for VA compensation for bilateral eye disorder due to 
"complications" of prolonged use of Prednisone.  

Received with the April 1994 claim was a statement dated in 
October 1991 from Dennis R. Bassetti, MD.  In that statement 
it was reported that the veteran had muscle atrophy, 
glaucoma, temporary blindness, and cataracts due to a 
steroidal therapy used by VA to treat a severe lung 
condition.  The veteran had been taken off this medication 
and an alternate method of treatment had been started.  It 
was felt that this alternate method of treatment should have 
been induced at an earlier point in time to lessen the chance 
of the severe side-effects that, in fact, occurred.  

Also received with the April 1994 claim were VAOPT records 
from 1988 to 1990, some of which were duplicates of records 
previously on file.  Also received was a discharge summary of 
VA hospitalization of May and June 1988 during which a 
history of COPD and asthma was noted and during that 
hospitalization an examination revealed early glaucoma.  The 
discharge diagnoses included COPD; asthma, steroid dependent; 
and glaucoma.  

In May 1994 the veteran was notified that adjudication of 
claims under the provisions of 38 U.S.C.A. § 1151 (West 
1991) was stayed pending the outcome of appellate 
adjudication in another case.  

A rating action in January 1997 granted entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
bilateral glaucoma with cataracts, post lens extraction and 
lens implants, effective April 28, 1994, date of receipt of 
what was described as a "reopened" claim.  

Legal Analysis

38 C.F.R. § 3.150(c) (1998) provides that "[w]hen disability 
or death is due to [VA] hospital treatment, training, medical 
or surgical treatment, or examination, a specific application 
for benefits will not be initiated."  Rather, 38 C.F.R. 
§ 3.154 (1998) provides that "[a] formal claim for pension, 
compensation, dependency and indemnity compensation or any 
statement in a communication showing an intent to file a 
claim for disability or for death benefits resulting from the 
pursuit of a course of vocational rehabilitation, 
hospitalization, medical or surgical treatment, or 
examination under [VA] laws may be accepted as a claim."  

38 C.F.R. § 3.800(a) (1998) provides that where disability 
results from VA examination, medical or surgical treatment, 
hospitalization, the 'commencing date of benefits is subject 
to the provisions of [38 C.F.R.]§ 3.400(i)."  38 C.F.R. 
§ 3.400(i)(1) (1998) provides that as to such disability, the 
effective date for commencement of benefits will be the 
"[d]ate injury or aggravation was suffered if claim is 
received within 1 year after that date; otherwise, date of 
receipt of claim."  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that the VA must 
review all issues which are reasonably raised from the 
record.  Myers v. Derwinski, 1 Vet. App. 127, 129-130 (1991).  
There is no requirement in the law that a veteran must 
specify with precision the statutory provision or 
corresponding regulation under which he is seeking benefits.  
Akles v. Derwinski, 1 Vet. App. 118, 121 (1990).  

Here, in both the 1990 and the 1994 claims for compensation 
for bilateral eye disability due to steroid usage, the 
veteran used the term "secondary" in the 1990 claim and in 
the 1994 claim he used the phrase "because of complication" 
long-term steroid usage.  

Because it was clear in 1990 and in 1994 that the steroid 
Prednisone was being taken for nonservice-connected COPD and 
because he has never been service-connected for COPD (as 
essentially noted in the November 1990 denial), it was 
reasonably clear both in 1990 and in 1994 that the claim was 
not for secondary service connection.  Under 38 C.F.R. 
§ 3.310(a) disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Thus, in 1990 the RO was correct in 
stating that compensation is not warranted under 38 C.F.R. 
§ 3.310(a) (secondary service connection) when a disability 
arises from medication prescribed by VA for a nonservice-
connected disorder.  

However, compensation under the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358 does not require that there be 
a nexus between a service-connected disorder and a 
disability for which compensation is claimed; rather, it 
only requires a nexus between VA action or inaction and a 
claimed disability.  

Thus, after the November 1990 denial of secondary service 
connection, it was erroneous to describe the April 1994 
claim as a "reopened" claim, because a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 had never been previously adjudicated.  

Assuming that the RO treated the April 1994 claim as the 
original claim for compensation under the provisions of 38 
U.S.C. § 1151 and 38 C.F.R. § 3.358, the question arises as 
to whether the October 1990 claim could reasonably have been 
construed to have been a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358.  

The Board holds that despite the usage of the term 
"secondary" in the October 1990 claim, it was (or should 
have been) clear that it was a claim for disability 
compensation unrelated to military service and unrelated to 
a service-connected disability.  By a process of exclusion, 
the only legal basis for the claim would have been for 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.  Since this claim was not adjudicated by 
the November 1990 rating action, no finality attaches to 
that rating action for the purpose of determining the proper 
effective date for benefits under the provisions of 38 
U.S.C. § 1151 and 38 C.F.R. § 3.358.  

Thus, the proper effective date is the date of receipt of 
the original claim on October 2, 1990, unless the disability 
is shown to have manifested within one year prior to that 
time.  In this case, it is shown as early as 1988 that the 
veteran had glaucoma and, thus, the disability manifested 
more than one year prior to October 2, 1990, precluding the 
assignment of an effective date prior thereto.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is in equipoise and, thus, all 
doubt is resolved in favor of the veteran.  

Bilateral Glaucoma with Cataracts, Post Lens Extraction and 
Lens Implants

On VA visual examination in February 1997 it was noted that 
in 1987 the veteran had been placed on high doses of 
Prednisone, intravenously, during hospitalization and 
thereafter had continued to take high doses of Prednisone 
orally.  Since 1988 or 1989 he had had glaucoma in each eye 
and had been treated for glaucoma by VA since then, taking 50 
mgs. of Methazolamide orally four times daily and eye drops 
consisting of a 2 percent solution of Epinephrine four times 
daily in each eye.  He had had laser surgery to control 
glaucoma prior to having cataract extraction and intraocular 
lens procedure on each eye.  He reported that he could not 
see well enough to drive at night.  

On examination the veteran's uncorrected visual acuity in the 
right eye was 20/30-1, correctable to 20/40.  His uncorrected 
visual acuity in the left eye was 20/20, correctable to 
20/20.  He did not have double vision and had no visual field 
deficit.  The cornea of each eye was clear and the anterior 
chambers of his eyes were deep and clear.  There was a large 
sector iridectomy present in the right eye.  Both eyes were 
aphakic with a posterior chamber intraocular lens implant.  
The retina of each eye was normal.  Intraocular pressure was 
controlled in each eye with the medication he was taking.  

The diagnoses were glaucoma of both eyes, controlled with 
current medication, and bilateral pseudophakia.  

On file are VAOPT records from May to October 1997, 
reflecting treatment and evaluation primarily for respiratory 
symptoms, although he was seen in August and October 1997 for 
glaucoma.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  
Funduscopic and ophthalmological findings must be recorded.  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(1998).  

Simple, primary, noncongestive glaucoma is rated on the basis 
of visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, DC 6013 (1998).  Congestive or 
inflammatory glaucoma warrants a 100 percent rating when 
manifested by frequent attacks of considerable duration and 
during the continuance of actual total disability; or, the 
rating may be for iritis under DC 6003.  Chronic iritis is to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during the continuance of active pathology, and a 
minimum rating of 10 percent during active pathology.  

Under 38 C.F.R. § 4.84a, DC 6029 (1998) bilateral or 
unilateral aphakia warrants a minimum rating of 30 percent.  

The note to 38 C.F.R. § 4.84a, DC 6029 provides, in pertinent 
part, that the 30 percent rating prescribed for aphakia is a 
minimum rating to be applied to the unilateral or bilateral 
condition and is not to be combined with any other rating for 
impaired vision.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70.  

It is contended that a separate rating should be assigned for 
possible residuals of glaucoma, to include pain and episodic 
incapacity, on the basis of congestive or inflammatory 
glaucoma, with further rating on the basis of iritis, in 
light of the iridectomy of the right eye.  

Here, there is no loss of field of vision and to have a 
compensable loss of visual acuity the veteran would have to 
have vision in one of 20/50 with vision in the other of 
either 20/40 or 20/50, under DCs 6078 and 6079, which is not 
shown in this case.  Where, as here, vision is 20/40 in each 
eye, a noncompensable rating is warranted.  Moreover, as 
indicated in the note to 38 C.F.R. § 4.84a, the current 30 
percent rating for bilateral aphakia is not to be combined 
with ratings for impaired vision (i.e., the minimum 30 
percent rating for bilateral aphakia may not be assigned when 
a separate rating is also assigned for visual impairment).  

Rather, the veteran is assigned the minimum 30 percent rating 
for bilateral aphakia.  Not only is it not shown that the 
veteran has congestive or inflammatory glaucoma, his glaucoma 
is now well controlled with medication and there is no 
ongoing active pathology of any kind, as required for ratings 
under DCs 6003 and 6012.  

Even when the corrected vision of each aphakic eye is taken 
one step worse than the ascertained value, a rating of no 
more than 10 percent would be warranted.  However, the Board 
again notes that the minimum 30 percent rating is not to be 
assigned, for combination, with any rating for impaired 
vision.  

Accordingly, in the absence of any active pathology, a 
compensable rating in excess of 30 percent for impaired 
visual acuity, the minimum rating of 30 percent for bilateral 
aphakia is the highest rating assignable.  In this case, for 
the foregoing reasons and bases, the preponderance of the 
evidence is against this claim and, thus, there is no doubt 
to be resolved in favor of the veteran.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An effective date for benefits under the provisions of 38 
U.S.C.A. § 1151 for bilateral glaucoma with cataracts, post 
lens extraction and lens implants, of October 2, 1990 is 
granted, subject to applicable laws and regulations 
governing the award of monetary benefits.  


                                                           
(CONTINUED ON NEXT PAGE)


An increased rating for bilateral glaucoma with cataracts, 
post lens extraction and lens implants is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


